Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action in reply to the “Applicant Arguments/Remarks Made in an Amendment” filed on 02/25/2022. Claims 1-14 are pending:
Claims 15-20 and 21-23 have been withdrawn with traverse in the reply to “Requirement for Restriction/Election” and said reply was filed 02/25/2022.

Election/Restrictions
Claim 15-20 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions II and III respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2022 wherein claims 1-14 being drawn to Inventions I were elected with traverse. In addressing the applicant’s arguments, the argument wherein:   . 
The applicant submits (Applicant Arguments, pg. 6) that the restriction required between Inventions I and II is improper, claim 15 of invention II does not mention “a printed tool” as stated in the Restriction Requirement/s.
The argument has been fully considered but is not persuasive as it has been further noted that groups I and II are restrictable since the process, as claimed in claim 1, can be practiced by another and materially different apparatus, other than the apparatus as claimed in claim 15; for instance, an apparatus which does not necessary include “a vacuum system for vacuuming the film down onto a reference part…”, as claimed in claim 15. Thus the argument has not been considered persuasive.
The applicant submits (Applicant Arguments, pg. 6-7) there would be no serious examination burden by not restricting out the claims of invention II and III as they include similar subject matter. This argument has been fully considered but is not persuasive as:
the groups I and III are restrictable because the process, as claimed in claim 1, can be used to make another and materially different product other than product, as claimed in claim 21. For instance, a product which does not necessary require “a plurality of curved portions formed from a cured adhesive material…”, as claimed in claim 21.
the groups II and III are restrictable because the product, as claimed in claim 21, can be made by another and materially different apparatus other than the apparatus, as claimed in claim 15. For instance, an apparatus which does not necessary include “a vacuum system for vacuuming the film down onto a reference part…”, as claimed in claim 15.
The applicants arguments have been full considered but have not been deemed persuasive as stated above and thus the restriction will be carried out, such that the elected Invention I will be examined.



Specification
The disclosure is objected to because of the following informalities:
An objection to the specification filed on 09/30/2019 wherein “…Application No. __, …” in the second and fifth line of paragraph 1 are missing information in a blank space. Said information needs to be filled out.
Appropriate correction is required.
Claim Objections
For the claims filed on 02/25/2022, Claim 2 objected to because of the following informalities:  
Claim 2 recites a step of  “…conforming the layer to the reference part…” which needs to be preceded by “the” for the purpose of consistency with claim 1.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “…Such that any undesired layer inconsistencies in the layer are within selected tolerances, wherein an undesired layer inconsistency includes at least one of a wrinkle…” wherein said selected tolerances are not clearly defined in the claim or the specification and is this indefinite and thus claim 3 is rejected under 35 U.S.C. 112(b).

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “…surface with a desired level of smoothness…” wherein said level of smoothness is not clearly defined in the claim or the specification, and more specifically the term “smoothness” is considered a term of degree as both the claims and the specification fail to provide a standard for ascertaining a requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term; Thus this indefinite and thus claim 9 is rejected under 35 U.S.C. 112(b).

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “… the composite part has a desired level of smoothness…” wherein said level of smoothness is not clearly defined in the claim or the specification, and more specifically the term “smoothness” is considered a term of degree as both the claims and the specification fail to provide a standard for ascertaining a requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term; Thus this indefinite and thus claim 12 is rejected under 35 U.S.C. 112(b).


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “A portion of an aircraft assembled according to the method of claim 1” wherein claim 1 is drawn to a method of forming a tool, it is unclear how such a method can assemble a portion of an aircraft and thus claim 14 is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Honka (US 5106568 A) in view of Brizon et al. (US 20150174844 A1 hereinafter “Brizon”).
	Regarding claim 1-2, Honka explicitly discloses a method for vacuum bag molding of composite materials (Section 1, lines 7-6). A vacuum bag assembly (10) for carrying out said method includes a forming tool (12), a plurality of prepregs 14, at least one nonporous release sheet 16, a breather material 18, and an impermeable membrane 20 which is used as the vacuum bag. The plurality of prepregs 14 are sheets of uncured resin-impregnated filaments (Section 2, lines 38-45). The plurality of prepregs (14) are laid up on the forming tool (12) with a nonporous release sheet (16) sandwiched between said forming tool (12) and said plurality of prepregs (14). As the vacuum bag assembly is enclosed and evacuated by a vacuum pump such that resin from inside the prepregs (14) is outgassed and becomes mobile enough for said prepregs (14) to coalesce and conform to the shape of the forming tool (12) (Section 2, lines 57-68).
	Honka explicitly discloses all of the limitations of claim 1-2, except an explicit discloser that the composite material molded can be a tool wherein said tool is a limitation of claim 1-2, however the applicant explicitly disclosed that typically a tool such as a caul is machined from Invar or fabricated from a composite (Applicant, Specifications, Paragraph 3).
	In addressing the exempted limitation, Brizon explicitly discloses that curing cauls are used in a fabricating process to form a fiber-reinforced composite component (Paragraph 9). Brizon further discloses that said curing caul may be made by a method which includes applying an initial layer of a curable elastomeric resin to exterior surfaces of a three-dimensional model having a desired cross-sectional profile, applying a dry fibrous sheet over the initial layer of curable elastomeric resin, applying at least one additional layer of a curable elastomeric resin onto the fibrous sheet, and curing the elastomeric resin to form a three-dimensional resiliently shape-retentive curing caul (Paragraph 8). Brizon further discloses that Aircraft manufacturers utilize cauls in a method for increasing aircraft performance wherein the airframe weight is reduced through the use of composites (Paragraph 2-4).
	A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would find it inherent that the method for vacuum bag molding of composite materials disclosed by Honka could form a caul, as evidenced by Brizon which discloses that cauls are formed by layers of dry fibrous sheets and curable resin. Said POSITA would be motivated to form a caul as they can be used in methods which increase aircraft performance by lowering the weight of the airframe.
	Therefore, in addressing claim 1 Honka evidenced by Brizon explicitly discloses a method of forming a tool (caul) comprising: conforming a layer (16) to a reference part, the layer having an adhesive side (a surface of 16 facing the outgassed resin from 14 ) that faces outward from the reference part and a release side (a surface of 16 facing 12) that faces the reference part (12); adhering a plurality of prefabricated sections (14) to the layer (16); and filling a plurality of gaps between the plurality of prefabricated sections with a joining material (the outgassed resin from 14).
Therefore, in addressing claim 2, Honka evidenced by Brizon explicitly discloses the method of claim 1, wherein conforming the layer (16) to the reference part (12) comprises: applying a vacuum such that the layer conforms (16) to a surface of the reference part (12).
Regarding claim 4, Honka evidenced by Brizon discloses all of the limitations of claim 1 as set forth above. Honka further discloses Fig. 1 which depicts the vacuum bag assembly (10). Fig. 1 depicts the plurality of prepregs (14) adhered to the nonporous release sheet (16) wherein the nonporous release sheet (16) is over a flat portion of the forming tool (12) (Fig. 1).

    PNG
    media_image1.png
    266
    454
    media_image1.png
    Greyscale

Fig. 1 as disclosed by Honka
Therefore, in addressing claim 4, Honka evidenced by Brizon explicitly discloses the method of claim 1, wherein adhering the plurality of prefabricated sections (14) to the layer (16) comprises: adhering a prefabricated section (16) of the plurality of prefabricated sections (14) to the layer (16) over a corresponding flat portion of the reference part.
Regarding claim 5-6, Honka evidenced by Brizon discloses all of the limitations of claim 4 as set forth above. Honka further discloses Fig. 1 which depicts the nonporous release sheet (16) and the plurality of prepregs (14) over an entire upper flat portion of the forming tool (12) such it drapes over it (Fig. 1).
Therefore, in addressing claim 5, Honka evidenced by Brizon explicitly discloses the method of claim 4, further comprising: sizing the prefabricated section (14) such that the prefabricated section (14) overlaps an entirety of the corresponding flat portion (upper flat portion of 12) of the reference part (12) when the prefabricated section (14) is adhered to the layer (14) over the corresponding flat portion (upper flat portion of 12).
Therefore, in addressing claim 6, Honka evidenced by Brizon explicitly discloses the method of claim 4, further comprising: sizing the prefabricated section (14) such that the prefabricated section (14) is offset from an edge of the corresponding flat portion (upper flat portion of 12) of the reference part (12) or extends past the edge of the corresponding flat portion (upper flat portion of 12) when the prefabricated section (14) is adhered to the layer (16) over the corresponding flat portion (upper flat portion of 12).
Regarding claim 8, Honka evidenced by Brizon discloses all of the limitations of claim 1 as set forth above, wherein the vacuum bag assembly is enclosed and evacuated by a vacuum pump such that resin from inside the prepregs (14) is outgassed and becomes mobile enough for said prepregs (14) to coalesce and conform to the shape of the forming tool (12) (Section 2, lines 57-68). Honka further discloses Fig. 1 which depicts the vacuum bag assembly (10). Fig. 1 depicts the plurality of prepregs (14) adhered to the nonporous release sheet (16) wherein the nonporous release sheet (16) is over an upper flat portion of the forming tool (12). Fig. 1 further depicts the nonporous release sheet (16) and the plurality of prepregs (14) extending to lower flat portion of the forming tool (12) such that it drapes over both afformentioned upper and lower flat portions of the forming tool (12) (Fig. 1).
Therefore, in addressing claim 8, Honka evidenced by Brizon explicitly discloses the method of claim 1, wherein adhering the plurality of prefabricated sections (14) to the layer (16) comprises: positioning the plurality of prefabricated sections (14) over the layer (16) over respective ones of a plurality of flat portions (upper and lower flat portion of 12) of the reference part (12); and applying a force ( force applied by the vacuum pump) to the plurality of prefabricated sections (14) to adhere the plurality of prefabricated sections (14) to the adhesive side of the layer (16).
	Regarding claim 14, Honka evidenced by Brizon discloses all of the limitations of claim 1 as set forth above. Honka further discloses that separate nonporous release sheet (16) is laid over the plurality of prepregs (14) (Honka, Section 2, lines 46-50).
	Honka evidenced by Brizon does not explicitly disclose the limitation of claim 14 wherein a portion of an aircraft is assembled according to the method of claim 1.
	Brizon further explicitly discloses stringers are structural reinforcement members that are integrated into a skin panel in the aircraft industry and outlines a typical method wherein uncured prepreg sheets that form a stringer are laid up in plies (usually cross-lapped) onto similarly uncured prepreg plies forming a panel preform positioned on suitable support tooling. Once stringer layers are laid up, suitable mandrel structures may be positioned so as to assist in maintaining the structural form during the subsequent cure process (Paragraph 3). The preformed panel and stringer are then typically covered by a removable flexible caul sheet to form a curing assembly. A vacuum bag can then be positioned over the curing assembly with suitable seals placed between the bag and the mold tooling. Curing of the panel and stringer can then be performed at an elevated temperature and typically elevated pressure in an autoclave or oven. After curing all prepreg plies, the vacuum bag and the flexible caul can be removed thereby providing a cured integrated composite panel and stringer component (Paragraph 4).
	A POSITA at the time of the invention would find it obvious to modify Honka with Brizon, such that said separate nonporous release sheet (16) is replaced with a caul such that the method for vacuum bag molding of composite materials disclosed by Honka can form a stringer with the plurality of prepregs (14) wherein doing so is taught by Brizon (Brizon, Paragraph 2-4). Said POSITA would be motivated to do so in order to manufacture an aircraft.
Therefore, in addressing claim 14, Honka evidenced by Brizon explicitly discloses the method of claim 1, a portion (stringer) of an aircraft assembled according to the method of claim 1.

Claim 3, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honka (US 5106568 A) in view of Brizon et al. (US 20150174844 A1 hereinafter “Brizon”) as applied to claim 1 above, and further in view of Deck et al. (US 20180036967 A1, hereinafter “Deck”).
Regarding claim 3 and 9, Honka evidenced by Brizon discloses all of the limitations of claim 1 as set forth above wherein Honka disclosed the vacuum bag assembly is enclosed and evacuated by a vacuum pump such that resin from inside the prepregs (14) is outgassed and becomes mobile enough for said prepregs (14) to coalesce and conform to the shape of the forming tool (12) (Section 2, lines 57-68).  Honka further disclosed that after the prepregs coalesce and conform to the shape of the forming tool (12), the resin subsequently gels and the temperature within vacuum bag assembly 10 is further increased to cure the resin in the prepregs) (Section 2, lines 57-68).
Honka explicitly discloses all of the limitations of claim 3 but is silent on drawing the limitation of claim 3 wherein a vacuum between the layer and the reference is drawn such that any undesired layer inconsistencies are within a selected tolerance. Similarly, Honka explicitly discloses all of the limitations of claim 9 but is silent on drawing the limitation of claim 9 wherein the tool has a tooling surface with a desired level of smoothness.
	In addressing said limitation of claim 3 and 9, Deck explicitly discloses drape forming wherein a vacuum drape forming or hot drape forming is a process of making composite parts such as plies. The drape forming process involves deforming a bladder using vacuum pressure to exert force on a composite material to conform said composite material into the shape of a draping tool (Paragraph 2). Defects can occur when the bladder forces the composite material into said shape and inspecting said defects is expensive and time consuming. Deck further discloses a system which includes a bladder configured to deform onto a draping tool wherein said bladder has a pattern that distorts as the bladder deforms. The system also includes an imaging device configure to generate image data of a sequence of images of the pattern of the bladder as the bladder deforms about the draping tool (Paragraph 4).
Deck further discloses an embodiment wherein an image device may obtain a sequence of images of a pattern as the pattern distorts such that a processor may determine a compression sequence. Said sequence may be used by a modeling program to alleviate detected or potential defects such as a wrinkle or tension region (Paragraph 17-18).
	A POSITA at the time of the invention would have found it obvious to modify Honka with Deck such that an image device and processor are used to alleviate defects such as wrinkles from the caul being formed. Said POSITA would be motivated to avoid the expensive and time-consuming inspection of defects in composite materials. Therefore, in alleviating defects, the caul would inherently have a desired smoothness determined by the image device and processor as evidenced by Deck.
Therefore, in addressing claim 3, Honka modified by Deck and evidenced by Brizon explicitly discloses the method of claim 1, the method of claim 2, wherein applying the vacuum comprises: drawing the vacuum between the layer (16) and the reference part (12) such that any undesired layer inconsistencies in the layer (12) are within selected tolerances, wherein an undesired layer inconsistency includes at least one of a wrinkle, a crease, or a fold.
Therefore, in addressing claim 9, Honka modified by Deck and evidenced by Brizon explicitly discloses the method of claim 1, curing the joining material (resin) using at least one of air or heat to form the tool, wherein the tool (caul) has a tooling surface with a desired level of smoothness, wherein the joining material (resin) comprises an adhesive material (resin). 
Regarding claims 10-11, Honka modified by Deck and evidenced by Brizon discloses all of the limitations of claim 9 as set forth above.
Honka modified by Deck and evidenced by Brizon discloses all of the limitations of claims 10-12, except for the limitation in claim 10 herein the tool is demolded of the reference part and the limitation of claim 11 wherein the tool is removed from the reference part.
In addressing the limitations of claims 10 and 11, in another embodiment outlined in claim 1 Honka explicitly discloses a method of vacuum molding composite materials wherein the resin prepregs are cured and a composite material is removed from a forming tool (Honka, claim 1).
A POSITA at the time of the invention would find it obvious to modify the method disclosed by Honka further such that the caul is removed from the forming tool (12) after curing as evidenced by the embodiment in claim 1 of Honka. Said POSITA would be motivated to do so to fabricate the caul.
Therefore, in addressing claim 10, Honka modified by Deck and evidenced by Brizon explicitly discloses the method of claim 9, further comprising: demolding the tool (caul) off of the reference part (12).
Therefore, in addressing claim 11, Honka modified by Deck and evidenced by Brizon explicitly discloses the method of claim 9, further comprising: removing the tool (caul) off of the reference part (12).
Regarding claim 12-13, Honka evidenced by Brizon discloses all of the limitations of claim 11 as set forth above. Honka further discloses that separate nonporous release sheet (16) is laid over the plurality of prepregs (14) (Honka, Section 2, lines 46-50).
	Honka evidenced by Brizon does not explicitly disclose the limitation of claim 12 wherein the tool is used to fabricate a composite part nor the limitation of claim 13 wherein the tool is used to fabricate an outer or inner mold line of the aircraft composite part.
	Brizon further explicitly discloses stringers are structural reinforcement members that are integrated into a skin panel in the aircraft industry and outlines a typical method wherein uncured prepreg sheets that form a stringer are laid up in plies (usually cross-lapped) onto similarly uncured prepreg plies forming a panel preform positioned on suitable support tooling. Once stringer layers are laid up, suitable mandrel structures may be positioned so as to assist in maintaining the structural form during the subsequent cure process (Paragraph 3). The preformed panel and stringer are then typically covered by a removable flexible caul sheet to form a curing assembly. A vacuum bag can then be positioned over the curing assembly with suitable seals placed between the bag and the mold tooling. Curing of the panel and stringer can then be performed at an elevated temperature and typically elevated pressure in an autoclave or oven. After curing all prepreg plies, the vacuum bag and the flexible caul can be removed thereby providing a cured integrated composite panel and stringer component. One problem associated with the use of a flexible caul during the curing of integrated prepreg layers is that there may sometimes occur non-conforming cure at the edges of the stringer (Paragraph 4). Brizon further discloses a curing caul formed of a one-piece three-dimensional resiliently shape-retentive fiber-reinforced body wherein said caul will reduce (if not entirely eliminate) non-conformance of the stinger (Paragraphs 6-10).
	A POSITA at the time of the invention would find it obvious to modify Honka with Brizon, such that said separate nonporous release sheet (16) is replaced with a caul formed of a one-piece three-dimensional resiliently shape-retentive fiber-reinforced body such that the method for vacuum bag molding of composite materials disclosed by Honka can form a stringer with the plurality of prepregs (14) wherein doing so is taught by Brizon (Brizon, Paragraph 2-4, 6-10). Said POSITA would be motivated to do so in order to manufacture stinger with no non-conformance.
Therefore, in addressing claim 12, Honka modified by Deck and Brizon explicitly discloses the method of claim 11, further comprising: fabricating a composite part (stringer) using the tool (caul formed of a one-piece three-dimensional resiliently shape-retentive fiber-reinforced body) such that the composite part (stringer) has a desired level of surface smoothness.
Therefore, in addressing claim 13, Honka modified by Deck and Brizon explicitly discloses the method of claim 11, further comprising: fabricating an aircraft composite part (stringer) using the tool (caul formed of a one-piece three-dimensional resiliently shape-retentive fiber-reinforced body), wherein the tooling surface is used to form either an outer mold line or an inner mold line of the aircraft composite part.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Honka (US 5106568 A) in view of Brizon et al. (US 20150174844 A1 hereinafter “Brizon”) as applied to claim 1 above, and further in view of Lind et al. (US 4445951 A, hereinafter “Lind”).
Regarding claim 7, Honka evidenced by Brizon discloses all of the limitations of claim 1 as set forth above. Honka evidenced by Brizon explicitly discloses all of the limitations of claim 7, except fabricating a plurality of composite plates.
In addressing the aforementioned exempted limitation of claim 7, Lind discloses a method of manufacturing a composite material which comprises of cross stitching  a layer or layers of reinforcing filaments with filaments of a thermoplastic polymer such that upon compressing and heating said thermoplastic polymer becomes mobile and impregnates said reinforcing filaments, wherein doing said compression, a sufficient amount of time passes such that the composite material cools under said compression and in order to avoids any distortions.  (Section 2, lines 57-68 and section 3 lines 1-10). The method of the present invention may be used in the manufacturing of finished articles or prepregs, thus said prepregs comprise composite material portions which may be subsequently grouped together and subjected to heat and pressure in order to fuse them together to form them into a finished article (Section 4, lines 9-15).
A POSITA at the time of the invention would have found it prima facie obvious to apply a known technique of manufacturing prepregs disclosed by Lind to the known method for vacuum bag molding of composite materials disclosed by Honka, such that said method disclosed by Honka includes a step of manufacturing the plurality of prepregs (14) wherein said plurality of prepregs are allowed to cool under compression. Said POSITA would be motivated to avoid any distortions in the plurality of prepregs (14). Further in manufacturing said plurality of prepregs (14) they would be composite laminates composed of impregnated resin in reinforced filaments.
Therefore, in addressing claim 7, Honka evidenced by Brizon explicitly discloses the method of claim 1, further comprising: fabricating a plurality of composite plates (14) as the plurality of prefabricated sections, wherein each of the plurality of composite plates (14) either is a composite laminate or includes at least one face sheet (filament) and a core (impregnated resin).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 3 of this application is patentably indistinct from claims 1-2, and 3 respectively of Application No. 16/588,641 (US 20210095162 A1).
 The applicants claim 1 is fully read upon by claim 1 of 16/588,641 which discloses the “film” which is synonymous to the applicants “layer” such that the steps of “…conforming a layer…”, “…adhering a plurality of prefabricated sections to the layer..”, and “… filling a plurality of gaps…” are all read upon by claim 1 of 16/588,641 which disclose a step of “…conforming the film to the surface of the reference part...”, “…adhering a plurality of composite plates to the adhesive side of the film…” and “…filling in a plurality of gaps …” respectively. 
Claim 2, of this application applies a vacuum to conform the layer such that it is synonymous with the contents of claim 1 and 2 of 16/588,641 wherein a vacuum causes a film to conform. Said film is synonymous with said layer. Further claim 2 of 16/588,641 recites applying a vacuum to conform a film to a reference part using said vacuum is synonymous with claim 2 of this application.
 Claim 3 of both aforementioned applications are nearly identical in working and subject matter as both claims are also dependent upon their respective claim 2, and are thus functionally identical, as they both draw a vacuum between the film/layer such that inconsistencies are within a selected tolerance. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754